UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 23, 2010 MFRI, INC. (Exact name of registrant as specified in its charter) Delaware 0-18370 36-3922969 (State or Other Jurisdiction Of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7720 Lehigh Avenue, Niles, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 847-966-1000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Stockholders of MFRI, Inc. was held on June 23, 2010. The matters that were voted on at the meeting, and the final voting results as to each such matter, are set forth below. 1. Election of Directors For Withheld Broker Non-Votes David Unger Henry M. Mautner Bradley E. Mautner Dennis Kessler Arnold F. Brookstone Eugene Miller Stephen B. Schwartz Michael J. Gade Mark A. Zorko 2. Approval of the 2009 Non-Employee Directors Stock Option Plan For Withheld Abstain Broker Non-Votes 3.Ratification of Grant Thornton as the Company’s auditors For Withheld Abstain Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 28, 2010 MFRI, Inc. By: /s/ Michael D. Bennett Vice President, Secretary and Treasurer (Principal Financial and Accounting Officer)
